Exhibit 23.1 LICHTER, YU AND ASSOCIATES CERTIFIED PUBLIC ACCOUNTANTS 16, SUITE 450 ENCINO, CALIFORNIA 91436 TEL (818)789-0265 FAX (818) 789-3949 We consent to the reference to our firm under the caption “Experts” and to the use of our reports dated October 14, 2013, except as to Note 1, 15 and 16, which are as of November 20, 2013, in the Registration Statement (Form S-1) and related Prospectus of Source Financial, Inc. and Subsidiaries dated January 22, 2014. /s/ Lichter, Yu and Associates Encino, CA January22, 2014
